                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
     UNITED STATES OF AMERICA,                  )   No. CR18-315RAJ
 8                                              )
                   Plaintiff,                   )
 9                                              )   ORDER GRANTING MOTION TO
           v.                                   )   SEAL DEFENDANT’S REPLY TO
10                                              )   GOVERNMENT’S RESPONSE TO
     GIZACHEW WONDIE,                           )   EMERGENCY MOTION TO COMPEL
11                                              )
                   Defendant.                   )
12                                              )
13
            THIS MATTER has come before the undersigned on the motion of Defendant
14   Gizachew Wondie to file his Reply to Government’s Response to Emergency Motion to
15   Compel under seal. The Court finds there are compelling reasons to permit the filing of
16   the document under seal.
17          IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. #91) is
18   GRANTED. Defendant shall be permitted to file the Reply and the exhibits thereto

19   under seal.
            DATED this 15th day of January, 2020.
20
21
22
                                                     A
                                                     The Honorable Richard A. Jones
23                                                   United States District Judge
24
25
26

      ORDER GRANTING MOTION                                     FEDERAL PUBLIC DEFENDER
                                                                   1601 Fifth Avenue, Suite 700
      TO SEAL REPLY - 1                                              Seattle, Washington 98101
      (Gizachew Wondie; CR18-315RAJ)                                            (206) 553-1100
